USCA4 Appeal: 20-6492      Doc: 15         Filed: 06/03/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-6492


        TYRONE MATTHEW DELGADO,

                             Plaintiff - Appellant,

                      v.

        GEORGE SOLOMON; DAVID GUICE; JOHN HERRING; ANTHONY
        SPRUILL; KENNETH CABARRUS,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Louise W. Flanagan, District Judge. (5:16-ct-03163-FL)


        Submitted: April 29, 2022                                             Decided: June 3, 2022


        Before NIEMEYER, RICHARDSON, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Tyrone Matthew Delgado, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-6492      Doc: 15        Filed: 06/03/2022     Pg: 2 of 2




        PER CURIAM:

              Tyrone Matthew Delgado appeals the district court’s order granting Defendants’

        motion for summary judgment and denying relief on his 42 U.S.C. § 1983 complaint. We

        have reviewed the record and find no reversible error. Accordingly, we affirm the district

        court’s order. Delgado v. Solomon, No. 5:16-ct-03163-FL (E.D.N.C. Mar. 30, 2020). We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                     AFFIRMED




                                                    2